DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-21 and 43-67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2019.
Claim 68 is new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 32 and 33 recite the phrase, “the pre-deposited reagents”.  There is an insufficient antecedent basis for this limitation in the claims.
	For the purpose of prosecution, the claims have been construed to be dependent from claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 22-25, 28-31, 34, 36, and 38-42 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007), made in the Office Action mailed on May 4, 2021 is maintained for the reasons of record.  In addition, claim 68 is rejected herein as being necessitated by Amendment (addition).

The Rejection:
With regard to claim 22, Lavenberg et al. disclose a device comprising the below fluidic structure (reproduced from Figure 2):

    PNG
    media_image1.png
    486
    308
    media_image1.png
    Greyscale
As seen, the artisans employ a substrate (see element 20, Figure 1; “[m]icrofluidic device 10 includes a platform 20”, section [0079]) having at least one microfluidic channel provided therein (see channel 90, “[m]icrofluidic device 10 includes … primary channel 90”, section [0089]), the microfluidic channel being in fluid communication with inlet and outlet (see element 50 of Figure 1, and another identical structure at the opposite end, “each primary channel 90 may be provided with two primary inlets 50 … one of the primary inlets 50 may function as an inlet during introduction of a sample fluid into the microfluidic device 10, and the other as an outlet”, section [0084]), and a plurality of sample traps branching directly off the microfluidic channel (see traps 60; “chambers 60 may be separated from other structures by one or more walls 70 … defining an area, a volume …”, section [0092]), wherein the channel connects the inlet port to a capillary pump with the sample traps in between (inlet of 50 is connected to 

    PNG
    media_image2.png
    540
    612
    media_image2.png
    Greyscale
As seen, 170 connects to the outlet 50 found on the opposite side of inlet 50, wherein the artisans explicitly state, “a sponging device 170, e.g., filter paper or another absorbent material or object, may be used to extract or absorb expelled or extra fluid from microfluidic device 10 … positioned at an outlet port 190 (equivalent to 50 of Figure 1).
	The artisan teach introducing the sample via the inlet port wherein the chambers 60 are self-filled as the fluid travels through the primary channel (“loading microfluidic device 10 … Sample fluid 110, for example, an analyte … is introduced into microfluidic device 10 and into primary channel 90”, section [0114]; “[s]ample fluid 110 is caused to flow through primary channel 90 and into chambers 60 …”, section [0115]), and the step of removing an excess sample from the microfluidic channel by the capillary pumps (the artisans explicitly state that the absorbent material is used to absorb expelled or extra fluid from the device (see above), this step would necessarily be applied for all liquid loading steps), filling the microfluidic channel with an immiscible phase to isolate the sample traps (“[p]ipette 160 is used to introduce fluid sealant into microfluidic device 10”, section [0146]; “fluid sealant 140 … is 
	With regard to claim 23, the geometrical parameter includes a channel width, a trap width, its depth, its height, and a channel height (as the device is 3 dimensional, see Figure 1).
	With regard to claim 24, the traps branch off from the same side of the channel1 (see how all traps on the left or right side are from the same side of the channel, Figure 2).
	With regard to claim 25, the traps branch off from both sides of the channel (see Figure 2). 
With regard to claim 34, the absorbent material is a membrane (filter paper, section [0154]).
	With regard to claim 36, the sample is injected into the inlet port by a pipette (see Figure 3B, above).
	With regard to claim 39, the immiscible phase is loaded into the device to fully isolate each sample traps after an excess sample is removed from the microfluidic 
	With regard to claim 41, the substrate is fabricated from a thermoplastic polymer (“[p]latform 20 may be made from various materials … polydimethylsiloxane (PDMS or dimethicone), or another suitable polymer or material”, section [0080]).
	With regard to claim 68, the artisans teach that the device comprises at least one second microfluidic channel in communication with the sample traps, which sample traps are located between the microfluidic channel and the second microfluidic channel, wherein the step of filling microfluidic channel with an immiscible phase comprises adding the immiscible phase to the second microfluidic channel (see below from Fig. 2D):

    PNG
    media_image3.png
    198
    248
    media_image3.png
    Greyscale
As seen, the fluid 140 which is a fluorocarbon sealant is introduced to the additional channels (above and below), and the sample traps are located between the center channel and the top (or bottom) channel (“Fig. 2D depicts the loading of fluid sealant 140, e.g., hydrophobic fluid such as an oil, into the microfluidic device … Arrows 150 depict the flow of oil fluid sealant 140”, section [0127]).
	Lavenberg et al. do not explicitly disclose the step of removing excess sample from the microfluidic channel by their capillary pump.
	Lavenberg et al., while explicitly teaching that the cover layer is sealed against the lower structural layer (“cover that includes openings to the outside may be permanently attached to the platform that includes the microstructure …” section [0055]), do not explicitly state that a thin sealing layer is bonded to the substrate (claim 28), having the thickness of 200 m (claim 29).
	Lavenberg et al., while explicitly teaching that the device is useful for nucleic acid amplification reactions such as PCR or RT-PCR, do not explicitly disclose that the chambers comprise a pre-deposited reagent (claim 30), configured for different reactions (claim 31).

	Lavenberg et al., while explicitly disclosing that oil is employed as fluid for sealing the chambers of the device, do not explicitly disclose all types of oil, such as silicon oil (claim 40).
Lavenberg et al., while disclosing that copolymers of the art can be employed as the substrate material, do not explicitly disclose that COP is employed (claim 42).
	Yue et al. disclose a method of performing multiple analyte detection on a device comprising a plurality of chambers connected by a channel, wherein each of the chambers comprises pre-disposed reagents therein (“system for distribution of a biological sample including a substrate with a plurality of sample chambers, a sample introduction channel for each sample chamber…”, section [0005]; “system may further include a preloaded reagent contained in each sample chamber and configured for nucleic acid analysis of a biological sample that enters the substrate”, section [0007]; “sample chambers of the substrate can be pre-loaded with detection reagents that are specific for the anaylte of interest … such reagents may be deposited in the sample chamber in liquid form and dried (e.g., lyophilized)”, section [0097]).
	Yue et al. disclose a well-known substrate materials for fabricating microfluidic device, such as COP (“substrate that defines the sample-distribution network can be constructed from any solid material … plastic polymers and copolymers, such as … COP …”, section [0084]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lavenberg et al. with the teachings of Yue et al. and the common knowledge available to the artisan, thereby arriving at the invention as claimed for the following reasons.
	Initially, with regard to collecting the excess sample fluid applied to the device of Lavenberg et al. with the capillary pump, while Lavenberg et al. were not explicitly in stating the step precisely, the application of the suggestion taught by Lavenberg et al. would have yielded this concept to the ordinarily skilled artisan.  This is because Lavenberg et al. introduces a sample through the inlet at one end of the device, wherein the injected sample fluid enters through the inlet, travels through the inter-channels and chamber, then through the outlet found on the opposite end (see above Figure for reference).  Lavenberg et al. then explicitly suggest that any extra or expelled fluid from the microfluidic device should be collected with an absorbent material at the outlet (see above for reference).  Therefore, one of ordinary skill in the art, when injecting the sample fluid into the microfluidic device, and pushing out the extra sample fluid from the device (resulting in sample being present only in the chambers and not in the main channel), would have concluded that Lavenberg et al.’s teaching regarding collecting extra or expelled fluid out the outlet would have necessarily also included the excess sample from the channel.
	With regard to placing different pre-deposited reagents in the chambers of Lavenberg et al. for performing reactions such PCR, such would have been an 
“Microfluidic device may also be used to enable or expedite conduction … or analysis of rapid tests or antibiotic susceptibility against different pathogen species … single molecule polymerase chain reaction (PCR) dilutions (e.g., such that each droplet contains a single deoxyribonucleic acid (DNA) molecule), RT-PCR performed on a single cell …” (section [0074])

	Given that placing pre-disposed reaction reagents in the chambers of a device had been already disclosed by Yue et al. who also utilize a device comprising plurality of sample chambers that are filled via their connection to a main channel (like Lavenberg et al.), one of ordinary skill in the art would have been motivated to pre-dispose the reagents in the chambers of Lavenberg et al. so as to facilitate the assay within the device.
	With regard to claims 28 and 29, Lavenberg et al. explicitly state that the cover of their device be sealed against the substrate portion of the device comprising the microchannel and chamber structures.  Given such a suggestion, whether the two are sealed directly or via a sealing layer (as taught by Yue et al., see [0095]), such would have been an obvious conclusion based on the explicit need to seal the cover layer of the Lavenberg et al.’s device, employing means which are routinely employed in the art of miniaturized device fabrication.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
	With regard to the actual dimension of the sample chambers as recited in claim 38, or the type of oil such as silicone oil to seal the chambers after sample loading, it is respectfully submitted that the dimension of the sample chambers would not be considered inventive based on the presence of a generalized motivation to miniaturize devices for the benefit of utilizing lesser sample volume and higher sample throughput per device, with the technology available to the ordinarily skilled artisan before the effective filing date of the instant application.  
	For example, Yue et al. already disclose that the dimension of the samples as being 1mm x 1mm x 0.2 mm (section [0080]) which translates to 1000 m x 1000m m which is very similar to the dimensions of claim 38, evidencing the knowledge and technical feasibility of producing chambers of such dimensions.
	Lastly, with regard to the use of silicone oil, such would have been an obvious use of an immiscible reagent explicitly suggested by Lavenberg et al. as well as Yue et al. in sealing the sample liquid within the chambers after they have been filled for the purpose of isolating the chambers and preventing potential contamination therebetween:
“Once the substrate … has been filled with sample S … the oil O behind it to flow in the main fluid supply channel … Due to the immiscibility of the oil O and sample S, … the oil acts to seal the inlet and outlet of each of the sample chambers” (section [0150], Yue et al.)

“Further, as discussed above, the ability to isolate the individual chambers after filling the chambers … may be desired in order to prevent cross-contamination during a biological testing process such as PCR” (section [0175], Yue et al.)

“a fluid sealant that does not chemically react with the sample fluid may be introduced … the microfluidic device … sealant may include, for example, a fluorocarbon oil … After introduction of the fluid sealant, isolated samples of the sample fluid may be kept in isolation from one another and from the ambient environment …” section [0065], Lavenberg et al.)
 
	Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection (page 13, Response).

	Applicants’ then state that new claim 68 is reflective of the embodiment depicted in Figure 7C.  The examiner notes that the new claim 68 is not reflective of the configuration of the device in Figure 7C. The details of which will be addressed in the rejection of claim 68, discussed below.
	In regard to Applicants’ discussion of the “pinning” of the sample fluid, Applicants contend that Lavenberg et al. and Yue et al. do not teach such a limitation (page 13, Response).
	Specifically, Applicants reference section [0107], wherein Lavenberg et al. discuss the presence of vents (100) which may be configured to be sealable or limit the evacuation of a sample fluid from chambers, wherein the vent may be configured to allow air to flow through but not the sample fluid (page 14, Response).
	Applicants argue that the present application does not rely on such vents to facilitate filing of the sample traps, but that the sample traps of the invention relies on the “configuration … including their location with respect to the other traps, to provide suitable geometry to allow for pinning of the advancing front the sample, such that the sample traps are filled without the presence of air bubbles” (page 14, Response).

	These arguments have been carefully considered but they have not been found persuasive for the following reasons.


Claims do not prohibit the presence of valves
	While Applicants point to the presence of valves in the device of Lavenberg et al. whereas the instant claims lack their recitation, the instant claims do not prohibit the presence of valves in the device employed in the claimed method of use.
	Claims presently employ the transitional phrase, “comprising”, wherein according to MPEP 2111.03, the transitional phrase, “comprising” is defined as that is “open-ended” which “does not exclude additional unrecited elements or method steps”, allowing for “the inclusion of unspecified ingredients even in major amounts” (MPEP 2111.03(I)).
	Lastly, the Office notes that Applicants’ own device found on Figure 7C comprises a valve (see below):

    PNG
    media_image4.png
    346
    592
    media_image4.png
    Greyscale

Structure responsible for “pinning”
	The instant specification discusses the process of “pinning” the sample fluid when filling the sample traps.
	Notably, section [0066] discuss that the present invention supports passive self-discretization without the need for any external flow control or actuation, by geometric discontinuities within the microchannel.
	Based on Applicants’ own specification, the actual filling of the sample traps is based on the structural disruption found on the microfluidic channel.  In other words, a channel is disrupted (or discontinuity) by presence of pockets (or sample traps).
	On section [0080], the specification further describes the pinning process as, “sample flow [within the channel] reaches the entrance of the trap … interface is pinned at both sides of the bifurcation into the traps until  is reached at which point the front will begin spreading down the trap walls”.  The subjection section is referencing the sample trap configuration found on Figure 3A.
	Figure 3A of Applicants’ device is reproduced below:

    PNG
    media_image5.png
    162
    521
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    205
    356
    media_image6.png
    Greyscale
Figure 2B of the Lavenberg’s device is reproduced below:
As seen, the fluid enters a channel, and the channel has discontinuity due to the pockets formed by the sample traps, wherein the fluid fills into the 
	While Lavenberg et al. may not recite that their sample traps are being filled based on the “pinning of the fluid front”, based on such structural similarity of the device, the Office concludes that the same process is inherently occurring in Lavenberg et al.’s device, that is, a fluid is indeed being pinned to one of the surfaces of the channel and the advancing of the fluid then creates an angle at which forces the sample fluid to flow into the sample trap.
Applicants provide no evidence
	Lastly, Applicants provide no evidence that the presence of the vents prevents the process of pinning the sample fluid.  Rather, it is clear that the same process should occur in Lavenberg’s device because even though the vents may be present, the artisans explicitly say that air may pass through the vent, but not the fluid.  Therefore, the process by which the fluid enters the sample traps is still based on the pinning of the front of the fluid, wherein at some critical point, the sample, instead of moving past the sample trap, begin to flow into said sample trap.
	
Regarding new claim 68
	While Applicants’ assert that claim 68 reflects the embodiment depicted in Figure 7C which had been indicated by the Office to be free of art, it is respectfully submitted that claim 68 is grossly neglects the details of the device as represented in claim 7C.  Rather, claim 68 simply adds that the device comprises an additional microchannel which is in fluid communication with the sample traps and that the sample traps are located between the microchannel and the additional channel.  Claim 68 does not recite the arrangement of the oil channel in the way it is depicted in Fig. 7C.  Therefore, claim 68 has been rejected over Lavenberg et al.’s device as discussed above.
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.

 The rejection of claims 26 and 27 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view 
Applicants’ do not present any new arguments for the instant rejection in the Amendment received on November 4, 2021, rely on the their arguments presented for the rejection over Lavenberg et al. in view of Yue et al. which have been fully responded to above.
Since no additional arguments are presented, instant rejection is maintained for the reasons already of record.
The Rejection:
	The teachings of Lavenberg et al. and Yue et al. have already been discussed above.
	Lavenberg et al. do not explicitly teach the alternative configuration of the pattern by which the sample chambers are located on the microfluidic device, such as off-centered (claim 26) or vertical-filling (claim 27).
	Lee et al. evidence filling of sample chambers connected from a channel, wherein the chambers are located in an off-center arrangement (see below, from figures 10E and 11A): 

    PNG
    media_image7.png
    491
    1126
    media_image7.png
    Greyscale

	It would haven prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lavenberg et al. and Yue et al. with the teachings of Lee et al., thereby arriving at the invention as claimed for the following reasons.
	The motivation to do so is based on the general teaching provided by Lavenberg et al. and Yue et al., which is, filling of a plurality of sample chambers which branch off of a main channel.  Given that such a method was already taught, deciding on how sample chambers would be branched off the main channel would have been well-within the purview of an ordinarily skilled artisan so long as the sample chambers were filled by the same process taught by Lavenberg et al.  Clearly, such a design was within the purview of ordinarily skilled artisan as evidenced by the sample chamber configuration taught Lee et al. 
	Therefore, whether the channel was on a planar level and the chambers arranged on a vertical direction or in the configuration disclosed by Lee et al. so long 
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

The rejection of claims 32, 33, and 37 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007) as applied to claims 22-25, 28-31, 34, 36, and 38-42 above, and further in view of Kosak 
Applicants’ do not present any new arguments for the instant rejection in the Amendment received on November 4, 2021, rely on the their arguments presented for the rejection over Lavenberg et al. in view of Yue et al. which have been fully responded to above.
Since no additional arguments are presented, instant rejection is maintained for the reasons already of record.
The Rejection:
	The teachings of Lavenberg et al. and Yue et al. have already been discussed above.
	While Yue et al. explicitly teach that assay reagents are pre-disposed within the chambers of the device, the artisans do not disclose that the reagents are encapsulated in wax (claim 37), said reagents being tailored for LAMP (claim 32) or PCR (claim 33).
	Kosak et al. disclose a method of providing biological reaction reagents which are entrapped (or encapsulated) in wax (“heat-releasable reagent is preferably in an aqueous suspension entrapped within wax beads …”, column 2, line 66 to column 3, line 1), which provides the same advantage of, “adding essential reagents into a reaction medium when needed, without reopening containers or interrupting the procedure,” column 3, lines 2-4), with explicit suggestion of using paraffin wax (column 10, lines 12-14), said reagents being enzymes such as polymerase (column 5, 
	It would haven prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lavenberg et al. and Yue et al. with the teachings of Kosak et al., thereby arriving at the invention as claimed for the following reasons.
	By combining the reagents encapsulated within wax would have provided the same advantage of reducing cross-contamination of reagents between the reaction chambers in the device arrived by the combination of Lavenberg et al. and Yue et al., as the reagents would have remained within each chamber until the heat was applied to the device during the amplification reaction (reactions explicitly suggested by Lavenberg et al. and Yue et al.).  Therefore, pre-depositing the reagents in the form of a solid wax-encased form would have yielded the same predictable result as providing the same reagent in the dried format.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 

The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007) as applied to claims 22-25, 28-31, 34, 36, and 38-42 above, and further in view of Mukherjee et al. (US 2013/0338194 A1, published December 2013), made in the Office Action mailed on May 4, 2021 is maintained for the reasons of record.
Applicants’ do not present any new arguments for the instant rejection in the Amendment received on November 4, 2021, rely on the their arguments presented for the rejection over Lavenberg et al. in view of Yue et al. which have been fully responded to above.
Since no additional arguments are presented, instant rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Lavenberg et al. and Yue et al. have already been discussed above.

Mukherjee et al. evidence the availability of commercially available membranes available in the art, such as nitrocellulose membrane and PVDF (section [0139]).
It would haven prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lavenberg et al. and Yue et al. with the teachings of Kosak et al., thereby arriving at the invention as claimed because utilizing any commercially available material as an absorbent material (such as PVDF) utilized for wicking liquid in the method of Lavenberg et al. would have provided the same effect.
Therefore the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 	
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 27, 2022
/YJK/
	

  			
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim does not require that all traps branch off from only the same one side of the channel.